  18-13243-jlg       Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42            Declaration
                               pursuant to Rule 1007-2 Pg 1 of 15




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK



 In re:                                                           Chapter 11

 UNLOCKD MEDIA, INC.,                                             Case No. [00-00000 (XYZ)]

                              Debtor.

 Tax I.D. No. XX-XXX2901


 In re:                                                           Chapter 11

 UNLOCKD OPERATIONS US INC.,                                      Case No. [00-00000 (XYZ)]

                              Debtor.

 Tax I.D. No. XX-XXX0878




      DECLARATION OF MATTHEW BERRIMAN PURSUANT TO LOCAL
                    BANKRUPTCY RULE 1007-2 AND 11 U.S.C. §1116


I, Matthew Berriman, pursuant to 28 U.S.C. §1746, do hereby declare under penalty of perjury

under the laws of the United States of America that the following is true and correct to the best

of my knowledge as of October 24, 2018:

   1. I am the sole director of both Unlockd Media, Inc. (“Media”), and Unlockd Operations

          US Inc. (“Operations”, and to gather, that “Debtors”), the Debtors and Debtors-in-

          possession in the above-captioned case, for which we have requested procedural

          consolidation. I am also the cofounder of the Debtors’ parent company and sole
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42              Declaration
                          pursuant to Rule 1007-2 Pg 2 of 15


    shareholder, Unlockd Limited f/k/a Unlockd Media Pty. Ltd. (“Unlockd”), of which I am

    a major shareholder. As such, I am generally familiar with the Debtors’ day-to-day

    operations, business, financial affairs, and books and records.

 2. On or about October 26, 2018, the Debtors are commencing cases by filing petitions for

    relief pursuant to chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§101 et

    seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern

    District of New York (the “Chapter 11 Cases”). The Debtors, upon filing, will be

    operating their businesses and managing their affairs as Debtors-in-Possession Pursuant

    to bankruptcy Code §§1107(a) and 1108. Currently, the Debtors are operating in a wind-

    down mode, but that could change depending on the outcome of litigation in these cases

    and in related cases in Australia and Great Britain. To date, no creditors’ committee has

    been formed in these Chapter 11 Cases, and no trustee or examiner has been appointed.

    Utilizing the Bankruptcy Code to preserve its assets and reorganize its affairs offers the

    only avenue by which the Debtors could help to re-commence their businesses. The

    businesses of the Debtors are interrelated, and one cannot reorganize without the other

    reorganizing.

 3. I submit this declaration (the “Declaration”), pursuant to Rule 1007-2 of the Local

    Bankruptcy Rules for the Southern District of New York (the “Local Rules”), to provide

    an overview of the Debtors, their business and the Chapter 11 Cases, as well as to support

    the Debtor’s chapter 11 petitions and motions an applications seeking various types of

    relief upon commencement of the Chapter 11 Cases (collectively, the “First Day

    Motions”). I also submit this Declaration pursuant to Bankruptcy Code §1116 (1)(B) to

    indicate certain information that is unavailable in these small business cases. I have been
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42               Declaration
                          pursuant to Rule 1007-2 Pg 3 of 15


    a director of both Debtors since their respective incorporations in 2015, and until recently

    was also an officer of both Debtors. As a result of my work with the Debtors, my review

    of relevant documents, my discussions with others familiar with the Debtors, as well as

    with the Administrators of the Debtors’ parent company, I believe I am familiar with the

    Debtors’ day-to-day operations, business affairs, financial affairs, and books and records.

    Except as otherwise noted, I have personal knowledge of the matters set forth herein, and

    all facts set forth in the Declaration are based on my personal knowledge formed by my

    work, my discussions with others, my review of relevant documents, and/or my opinions

    based on my experience and knowledge of the Debtors’ operations and financial

    conditions. In making this Declaration, I have relied in part on information and materials

    that the Debtors’ advisors have gathered, prepared, and provided to me, in each case

    under my ultimate supervision, at my direction, and/or for my benefit in preparing this

    Declaration. I am authorized to submit this Declaration on behalf of the Debtors, and, if

    called upon to testify, I could and would testify competently to the facts set forth herein.

 4. This Declaration is divided into four parts. Part I provides background information about

    the Debtors, their business, capital structure and the events leading up to the filing of the

    Chapter 11 Cases. Part II sets forth the relevant facts and considerations in support of the

    First Day Motions. Part III provides the specific information required by Local

    Bankruptcy Rule 1007-2. Finally, Part IV provides the specific information required by

    Bankruptcy Code section 1116 (1)(B).

                                        PART I

 A. History and Business of the Debtors
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42             Declaration
                          pursuant to Rule 1007-2 Pg 4 of 15


 5. I was a cofounder of Unlockd, an Australian company and the parent and sole

    shareholder of the Debtors, in 2014. Unlockd was conceived as a revolutionary media,

    technology and telecommunications business that benefits consumers, advertisers, and

    communication companies. Unlockd developed a unique app for mobile phones that

    offers users who sign up for the service relevant advertising, content or other offers based

    upon their demographics upon their unlocking their smartphone, and allows users who

    view such content to collect points which they can redeem for things like mobile phone

    credits, mobile data credits, premium entertainment content or loyalty points. The users

    of the Unlockd app benefitted from accumulating points which they could redeem for

    items they desired. Unlockd’s telecom partners benefited from improved customer

    retention and acquisition as a consequence of the points program. And finally, Unlockd’s

    major advertising partners received first access to consumers at their most engaged digital

    moment, the moment of unlocking their mobile phone.

 6. In order for the business plan to work, Unlockd had to operate through a mobile

    advertising platform. Although Unlockd has utilized various platforms, most of its

    content utilizes Google Play Store and Google’s advertising platform AdMob.

 7. Unlockd was successful almost immediately, boasting such major advertising partners as

    Twitter, Yahoo, McDonald’s, British Airways, Doritos and Uber. It soon expanded from

    Australia to Great Britain and other countries. In 2015, Unlockd decided to expand into

    the United States market and incorporated two Delaware corporations: Media and

    Operations, of which it is the sole shareholder. The offices of both are in New York City

    at 214 W. 29th St. The funding for these two Debtors came from the parent company,

    Unlockd. Operations was conceived as the operating company. All employees, payroll,
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42             Declaration
                          pursuant to Rule 1007-2 Pg 5 of 15


    leases, and day-to-day operating issues were handled at the Operations level. Media was

    conceived as the contracting party which went out and secured advertising partners,

    entered into contracts, and collected all revenues. Media then funded Operations from the

    revenues it collected. Accordingly, while the Debtors have intracompany debt, they have

    no secured debt.

 8. The Debtors began operating in the US in 2016. Although they have not been operating

    long enough to show a net operating profit, their business has been expanding steadily.

    Their largest trading partner was Sprint’s Boost. The Debtors showed great promise, as

    did their parent and affiliated companies.

 B. Events Leading to the Chapter 11 Cases

 9. As the Debtors and their related companies were expanding rapidly across the globe to

    great consumer, advertiser and investor interest, the management of Unlockd determined

    to do a public offering on the Australian exchange in early 2018. This would allow the

    parent company to get a massive capital infusion, which in turn would allow it to inject

    capital into the Debtors and other affiliates, so that, they could grow.

 10. There was great investor interest concerning the proposed public offering, and it was

    hyped by some financial pundits as potentially the most successful technology startup in

    the recent history of Australia. The future indeed looked rosy for both Unlockd and the

    Debtors, when suddenly Google made a public announcement that it was removing the

    Unlockd app from the Google Play Store and AdMob advertising network. Since these

    advertising networks carried the majority of the Unlockd family’s advertising, this would

    be a devastating blow to Unlockd and its subsidiaries. Google claimed that the Unlockd

    apps violated the terms of use of the Play Store and AdMob advertising marketplace.
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42              Declaration
                          pursuant to Rule 1007-2 Pg 6 of 15


    Unlockd has publicly taken the position that this is not true and that Google is merely

    trying to bury a potential advertising giant and competitor, in violation of various laws

    concerning competition and trade monopolies, or, as I understand it, what is referred to in

    the United States as antitrust. I believe that Unlockd’s position is correct, and that Google

    deliberately meant to destroy the Unlockd family of companies through their actions.

 11. Not being able to reach a compromise with Google, Unlockd took Google to court in both

    Australia and Great Britain seeking to enjoin Google from removing the Unlockd apps

    from the Google platforms. Unlockd was successful in both countries, and Google was

    enjoined from removing the apps; however,a lengthy lawsuit(s) against Google lays

    ahead to see if its destructive behavior can be permanently enjoined, and what damages

    are due to the Unlockd companies. Despite the success of the Australian and British

    entities in court, the bloom was off the rose. With Unlockd’s future in question because

    of Google, the market quickly lost interest in Unlockd’s stock offering, and it had to be

    pulled.

 12. With no new infusion of capital, Unlockd found it difficult to finance its growing

    business, the search for an alternative to Google, and its lawsuits against Google. In

    addition, the confidence of its trading partners eroded; as, the future looked uncertain. As

    a consequence, on June 12, 2018, the parent company, Unlockd, entered into insolvency

    proceedings in Australia known as an Administration. This is similar to your chapter 11,

    but requires that an independent third party step in to administer the company.

 13. After the Administration was filed, the Administrators searched for either an equity

    infusion or a buyer for Unlockd, but the uncertainties surrounding the Google situation

    made it impossible to interest anyone in investing or buying the company.
18-13243-jlg    Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42                Declaration
                          pursuant to Rule 1007-2 Pg 7 of 15


 14. As the Australian parent, which previously had provided funding to its subsidiaries,

    weakened with no capital infusion in sight, the British subsidiaries began to struggle, as

    well. At the end of August, 2018, the two British subsidiaries, Unlockd Media

    Technology, Ltd., and Unlockd Media Operations, Ltd., had to file for Administration, as

    well.

 15. All of this had a domino effect on the Debtors. Many of their resources came from the

    parent company, including the fact that most of its officers were on the Unlockd payroll.

    Without the support from the parent company, it could no longer sustain operations. In

    the past month, the contract with Sprint’s Boost, Media’s largest trading partner, was

    terminated. As the Debtors were still in a startup mode and had not yet shown a net

    operating profit, and have now lost their largest trading partner, they cannot continue to

    operate on a day-to-day basis without support from their affiliates absent a significant

    reorganization. That Debtors have no employees at this time.

 16. At this point, the Australian Administrator and the British Administrator are negotiating

    for litigation funding to pursue their causes of action against Google. Their success in

    doing so has significant ramifications for the Debtors. The Debtors believe they have

    independent causes of action against Google, and may either be included in a suit brought

    by one of their affiliates, or may bring an independent action. If the litigation is

    successful, there will be ample funds with which to reorganize. In the meantime, the main

    purpose of these Chapter 11 Cases is to preserve the assets of the Debtors and to collect

    the receivables of Media. The path to reorganization will be determined ultimately by the

    success, or lack thereof, of the related companies’ restructuring and litigation efforts.

 C. Debtors’ Capital Structure
18-13243-jlg     Doc 1-5    Filed 10/26/18 Entered 10/26/18 16:48:42              Declaration
                           pursuant to Rule 1007-2 Pg 8 of 15


 17. Neither of the Debtors has any secured debt. Neither Debtor has an obligation for

    borrowed money to any third party who is not an insider.

 18. Each of the Debtors has issued 1000 shares of common stock, $0.001 par value, to its

    sole shareholder, Unlockd. None of the Debtors’ securities are publicly held, nor do any

    officers or directors hold any of the Debtors’ securities.

 19. Both Debtors have considerable intercompany transactions with affiliates. In the year

    prior to filing, Operations transferred $39,500 to related companies. In that same period

    of time, Media transferred $1,431,554.38 to Operations. Operations carries $112,302 on

    its books as notes receivable from affiliates. These are unlikely to be collectible. Media

    carries $3,440,115 on its books as notes receivable from affiliates, of which $3,171,476 is

    from Operations. Since operations is structured not to receive revenues, it is unlikely that

    this will ever be collectible. Although at this time, the Debtors are only asking for

    procedural consolidation, given the structure and intercompany debt between the two

    Debtors, I have asked my counsel to explore whether substantive count consolidation is

    appropriate.

 20. The greatest asset of the Debtors by far is their potential causes of action, which are of an

    unknown value. In addition, they both have tax loss carry forwards, the value of which is

    uncertain. In addition to these items, Operations has assets valued at approximately

    $166,275.87 plus some personal property of negligible value. It has liabilities, including

    intercompany liabilities, of $5,489,341.49. Media has assets of $231,464.86. Media has

    liabilities, including intercompany liabilities, of $5,618,377.30.

 21. Media’s assets include approximately $55,750 in cash. Operation’s assets include

    approximately $56,735 in cash. Some of the cash of the two Debtors may serve as cash
18-13243-jlg    Doc 1-5      Filed 10/26/18 Entered 10/26/18 16:48:42              Declaration
                            pursuant to Rule 1007-2 Pg 9 of 15


    collateral for certain credit cards of the Debtors which are no longer in use. The Debtors

    are exploring terminating the collateral arrangement.

                                     PART II

                                First Day Motions

 22. In furtherance of these Chapter 11 Cases, the Debtors expect to file a few motions and

    applications on or about the same day as they commence the Chapter 11 Cases. I am

    referring to these pleadings as “First Day Motions”. Since the Debtors are currently in a

    wind down mode, I understand that these pleadings do not have the urgency associated

    with typical first day motions. Nonetheless, I felt it was important to provide the Court

    with my rationale for filing these First Day Motions. I am familiar with each of the First

    Day Motions, and I believe that the relief sought in each one is vital to enable the Debtors

    to transition into chapter 11 and to maximize value during these Chapter 11 Cases.

 A. Debtors’ Application to Retain Counsel

 23. The Debtors have filed an application for entry of an order authorizing the employment

    of Mayerson & Hartheimer, PLLC (“M & H”), effective as of the date of filing their

    respective petitions.

 24. M & H has been working with the Debtors for several months now, and I know them to

    be highly competent bankruptcy counsel. In addition, they have developed a familiarity

    with the Debtors, their books, records, and financial situation. I believe that their

    knowledge of the Debtors and the Bankruptcy Code is critical to a successful outcome of

    these Chapter 11 Cases. I believe that their fees are in line with, or less than, the fees of

    bankruptcy professionals with similar credentials. The Debtors have extremely limited

    assets, and M & H have agreed to take on the case with this knowledge. I am not sure that
18-13243-jlg     Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                   Declaration
                        pursuant to Rule 1007-2 Pg 10 of 15


    Debtors could find other qualified counsel willing to do so. They also agreed to cap their

    fees in the pre-petition phase. Accordingly, I believe that it is in the best interests of the

    Debtors, their estates and their creditors to have the services of M & H.

 25. I am advised that M & H has discussed at length with Unlockd’s Global Head of Legal

    Services, who provided legal services to all Unlockd affiliated companies, whether a

    conflict could arise between the Debtors. I am satisfied that there is currently no conflict

    between the Debtors, that one is not likely to arise, and that if M & H at any point

    determines that there is a conflict, they will immediately let me know. I believe there are

    economies if one law firm represents both Debtors, as, their businesses are intertwined.

    Accordingly, I believe it is in the best interests of the Debtors, their estates, and their

    creditors to have M & H represent both Debtors

 B. Debtors’ Application to Retain Financial Advisor

 26. The Debtors have filed an application for entry of an order authorizing the employment

    of Vernon Consulting Inc. (“Vernon”), as their financial advisor, effective as of the date

    of their filing their petitions.

 27. Vernon has been working with that Debtors for several months now. As the Debtors no

    longer have any employees, they would not have been able to pull together the financial

    information necessary to file these Chapter 11 Cases without the assistance of Vernon.

    Nor would the Debtors be able to discharge their duties in chapter 11, including filing

    Monthly Operating Reports, without the assistance of Vernon. To date, I have found them

    to be extremely competent and cost-effective, as well as very knowledgeable about the

    financial requirements of the Bankruptcy Code. I believe that their services are critical to

    a successful outcome of these Chapter 11 Cases. Accordingly, I believe that it is in the
18-13243-jlg    Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                     Declaration
                       pursuant to Rule 1007-2 Pg 11 of 15


    best interest of the Debtors, their estates and their creditors to have the services of

    Vernon.

 28. For the same reasons stated above with respect to M & H, I do not believe that there is a

    conflict with Vernon representing both Debtors. Indeed, I believe it would be redundant

    and unnecessarily expensive for each Debtor to hire their own separate financial advisor.

 C. Debtors’ Motion for Procedural Consolidation

 29. The Debtors are also filing a motion to have these Chapter 11 Cases procedurally

    consolidated under one caption. It is my understanding that this will streamline

    procedures and save money by allowing the Debtors to file one motion or report in the

    future, whereas otherwise, they might each have to file a separate motion and report. As

    the Debtors have very limited resources, I am all in favor of anything that saves money

    and eliminates redundancies. I am also advised that a procedural consolidation is a

    procedural matter only, and does not affect the substantive rights of any party. I,

    therefore, believe that it is in the best interests of the Debtors, their estates and their

    creditors to allow procedural consolidation in these Chapter 11 Cases.

 D. Interim Compensation Motion

 30. I have been advised that it is very common at the outset of the case to seek entry of an

    order establishing procedures for interim compensation and reimbursement of

    professionals’ expenses during a chapter 11 case. As the primary purpose of these

    Chapter 11 Cases is to preserve the assets of the Debtors until such time as a plan can be

    proposed based on the outcome of affiliates’ restructurings, I do not anticipate that there

    will be sufficient activity in this case such that payment only once every hundred twenty

    days would constitute a burden on the professionals. Accordingly, the Debtors have not
18-13243-jlg    Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                  Declaration
                       pursuant to Rule 1007-2 Pg 12 of 15


    requested an interim compensation procedure at this time. That Debtors, however, reserve

    the right to request interim compensation procedures later in these Chapter 11 Cases

    should they become appropriate.

                                         PART III

             Information Required by Local Bankruptcy Rule 1007-2

 31. Local Rule 1007-2 requires certain information related to the Debtors which is set forth

    herein. The information required by Local Rules 1007-2 (a) (1), 1007-2 (a) (6), and 1007-

    2 (a) (7) is set forth in Part I above.

 32. The Debtors submit that the information required by Local Rules 1007-2 (a) (2), 1007-2

    (a) (3), and1007-2 (a) (5) is not required because, as set forth in Part I, these Chapter 11

    Cases were not originally commenced under either chapter 7 or chapter 13; no committee

    of creditors has been organized prior to the date of the filing of the petitions; and there

    are no holders of secured claims against the Debtors.

 33. With respect to Local Rule 1007-2 (a) (4), the Debtors submit that Official Form 204,

    List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders, has

    all of the information required by this Rule and was filed simultaneously with the

    Debtors’ petitions.

 34. Pursuant to Local Rule 1007-2 (a) (8), Operations submits that it has left office furniture,

    supplies and machines in its offices at 214 W. 29th St., Suite 705, New York, NY 10001.

    Such personal property is of nominal value. As there are no employees going to the office

    on a day-to-day basis, I am not sure whether such property is there or is under the control

    of the landlord. In addition, there is cash in the accounts of the Debtors which is

    denominated on their bank statements as “cash collateral”. I believe this cash at one time
18-13243-jlg    Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                 Declaration
                       pursuant to Rule 1007-2 Pg 13 of 15


    collateralized credit cards given to the Debtors’ employees, but there are no longer such

    credit cards. The bank accounts and the credit cards were both with Silicon Valley Bank.

    That Debtors are looking into having this designation removed as it sets up the new

    debtor-in-possession bank accounts.

 35. With respect to Local Rules 1007-2 (a) (9) and 1007-2 (a) (10), the Debtors have

    historically operated their businesses from 214 W. 29th St., Suite 705, New York, NY

    10001. The Debtors currently have no need for the space, and the lease is quite

    expensive, but they still have some tangible assets of nominal value located there. In

    anticipation of terminating the lease, certain of the books and records have been removed

    to the offices of the Debtors’ parent in Melbourne, Australia, at 111 Coventry Street,

    Southbank VIC 3006, Australia. Said books and records are of no value to anyone other

    than the Debtors. The corporate secretary maintains the minute books of the Debtors at

    the offices of his law firm, Cooley LLP, 101 California St. #5, San Francisco, CA 94111.

 36. With respect to Local Rule 1007-2 (a) (11), I am not aware of any litigations or

    arbitrations pending or threatened against the Debtors.

 37. With respect to Local Rule 1007-2 (a) (12), I am the sole director of each of the Debtors.

    I have been a director of both Debtors since they were incorporated in 2015, and I was an

    officer of both Debtors until recently. As a director, I oversee the business operations of

    the Debtors, as well as their long-term business strategy. The only officer of the Debtors

    is the corporate secretary of each, who is David Young, a lawyer with Cooley LLP.

    David has been the corporate secretary of both Debtors since their incorporation. He is

    responsible for maintaining the corporate minute books.
18-13243-jlg      Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                Declaration
                         pursuant to Rule 1007-2 Pg 14 of 15


 38. With respect to local Rule 1007-2(b), at present that Debtors are operating in a wind

    down mode. They are not currently accepting any new business, but they do continue to

    actively pursue the collection of receivables at Media. The Debtors have no employees,

    and do not pay a salary to either myself, as director, or the corporate secretary.

    Accordingly, there is no weekly payroll or any proposed payments to officers,

    stockholders or directors over the next 30 days. The only source of cash receipts is the

    collection of receivables, which is unpredictable. The only expected disbursements are

    for professional fees, and none will be paid over the next 30 days. If the Chapter 11 Cases

    are successful in restructuring and in collecting receivables of the Debtors, and the

    affiliates’ Administrations are successful, the Debtors could conceivably restart their

    businesses.

                                       PART IV

                  Statement Pursuant to 11 U.S.C. §1116 (1) (B)

 39. I am advised that each of the Debtors qualifies as a small business case, and as such, must

    append its most recent balance sheet, statement of operations, cash flow statement and

    Federal income tax return to its petition. I am further advised the Debtors have so

    appended the most recent balance sheet, statement of operations, and Federal income tax

    return.

 40. I hereby state under penalty of perjury that to the best of my knowledge, no cash flow

    statement has been prepared for either Media or Operations. Accordingly, there is no cash

    flow statement appended to either petition.
  18-13243-jlg     Doc 1-5 Filed 10/26/18 Entered 10/26/18 16:48:42                 Declaration
                          pursuant to Rule 1007-2 Pg 15 of 15


                                       CONCLUSION

I hereby declare under penalty of perjury that the foregoing statements are true and correct to the

best of my knowledge, information, and belief, and respectfully request that all of the relief

requested in the First Day Motions be granted, together with such other further relief as this

Court deems just and proper.

Dated: October 25, 2018

       At:__Melbourne, Victoria,                       ___s//Matthew Berriman_______

          _Australia___________                      Matthew Berriman,
                                                    Sole Director of
                                                     UNLOCKD MEDIA, INC. and
                                                     UNLOCKD OPERATIONS US INC.
